t c memo united_states tax_court kent jensen and carol jensen petitioners v commissioner of internal revenue respondent docket no filed date j craig carman for petitioners richard w kennedy for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners’ joint federal income taxes an addition_to_tax and an accuracy-related_penalty as follows addition_to_tax accuracy-related_penalty year deficiency sec_6651 sec_6662 -- dollar_figure -- dollar_figure dollar_figure big_number big_number -- -- unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all references to petitioner are to kent jensen the issue for decision is whether petitioners are entitled either to a sec_166 business_bad_debt deduction with respect to dollar_figure that was transferred to petitioners’ closely_held_corporation or to a sec_1244 ordinary_loss deduction in the same amount with respect to the stock of petitioners’ closely_held_corporation findings_of_fact some of the facts have been stipulated and are so found when the petition was filed petitioners resided in centerville utah on date petitioners organized k c industries k c as a corporation to market and sell artificial fingernails petitioner served as president and treasurer of k c and carol jensen served as vice president and secretary of k c at the time of k c's formation petitioners contributed to k c dollar_figure in cash office furniture and a computer system petitioners each received big_number shares of the common_stock of k c representing a 50-percent ownership_interest in k c for each petitioner from through petitioners transferred to k c an additional dollar_figure in small cash denominations from their personal funds and dollar_figure obtained from petitioner's father the following schedule reflects for through the above funds transferred to k c funds obtained from petitioners funds obtained from petitioner’s father dollar_figure big_number big_number -- dollar_figure big_number big_number big_number year total dollar_figure dollar_figure dollar_figure during and petitioners received from k c documents designated as promissory notes in favor of petitioners as follows date of promissory note amount date date date date total dollar_figure big_number big_number big_number big_number dollar_figure on date big_number shares of k c stock were issued in the name of petitioner's father and provided to petitioner’s father in connection with the dollar_figure that petitioner’s father had provided for transfer to k c on their joint federal_income_tax return petitioners claimed a business_bad_debt deduction with respect to dollar_figure that had been transferred to k c after mathematical modifications required by schedule a form_1045 petitioners claimed on their joint federal_income_tax return a net_operating_loss nol of dollar_figure based upon the above dollar_figure claimed business_bad_debt deduction the claimed net_operating_loss of dollar_figure was carried forward to petitioners’ joint federal_income_tax returns for and petitioners untimely filed their joint federal_income_tax return in september of respondent disallowed petitioners' claimed dollar_figure business_bad_debt deduction for and the related dollar_figure nol that petitioners carried forward to and respondent also determined for an addition_to_tax with respect to the late filing of petitioners’ joint federal_income_tax return under sec_6651 and for an accuracy-related_penalty under sec_6662 opinion generally taxpayers are allowed deductions for bona_fide debts owed to them that become worthless during a year sec_166 bona_fide debts generally arise from valid debtor- creditor relationships reflecting enforceable and unconditional obligations to repay fixed sums of money sec_1_166-1 income_tax regs contributions to the capital of corporations and other equity investments in corporations do not constitute or qualify as bona_fide debts 91_tc_575 the question of whether transfers of funds to closely held corporations constitute debt or equity must be decided on the basis of all the relevant facts and circumstances and taxpayers generally bear the burden of proving that the transfers constituted loans by the taxpayers to the corporations and not equity investments rule a 74_tc_476 various factors are often used to analyze whether funds transferred to closely held corporations are to be treated as debt or equity the treatment of the funds on documents prepared by the parties to the transaction the presence or absence of fixed due dates for repayment of the funds the likely source of repayment of the funds efforts to enforce repayment of the funds participation by the transferor of the funds in management of the corporation whether the transferor subordinated right of repayment to the corporation’s other creditors the intent of the parties whether the transferor of the funds was also a shareholder of the corporation the capitalization of the corporation availability to the corporation of outside financing use of the funds by the corporation repayment history and the risks involved in making the transfers 95_tc_257 dixie dairies corp v commissioner supra pincite no single factor is controlling dixie dairies corp v commissioner supra pincite transfers by controlling shareholders to closely held corporations are subject_to heightened scrutiny and labels attached to such transfers by controlling shareholders through bookkeeping entries or testimony have limited significance unless the labels are supported by objective evidence 398_f2d_694 3d cir dixie dairies corp v commissioner supra pincite petitioners argue that the dollar_figure claimed business_bad_debt deduction constituted bona_fide business loans by them to k c and that the loans became worthless in alternatively if the funds they transferred to k c are to be treated as equity petitioners argue that a sec_1244 ordinary_loss deduction should be allowed with regard thereto respondent argues that the funds petitioners transferred to k c should be treated as contributions to the capital of k c and that petitioners therefore should not be allowed the claimed dollar_figure business_bad_debt deduction under sec_166 with regard to the alternatively claimed sec_1244 loss respondent argues that that section would apply only to the big_number shares of stock that petitioners owned and not to the big_number shares of k c stock that were issued in the name of petitioner’s father and that related to the dollar_figure provided by petitioner’s father that was contributed to k c we agree with respondent the evidence in this case undermines the credibility of the four written promissory notes on which petitioners rely the timing and the amount of the four promissory notes do not correlate with the timing and the amount of the transfers of funds to k c the four promissory notes total dollar_figure and the transfers total dollar_figure the testimony regarding the promissory notes is unclear and inconsistent k c’s initial capitalization of only dollar_figure is grossly disproportionate to k c’s purported debt obligations k c appears to have been undercapitalized and unable to obtain outside financing petitioners received no repayments of any of the funds transferred to k c and no payments of interest thereon on the basis of the evidence and considering petitioners’ burden_of_proof we find that petitioners have not established that the dollar_figure claimed business_bad_debt deduction relates to a bona_fide loan with regard to their alternative claim petitioners argue that the big_number shares of k c stock were issued to petitioner’s father due to a clerical_error that they were the real owners of this stock and that they should be entitled to claim an ordinary_loss with regard thereto under sec_1244 generally we treat facts as they happened not as they could or might have happened see 40_bta_1074 revd and remanded on another issue 114_f2d_760 4th cir as respondent acknowledges petitioners are entitled to a sec_1244 ordinary_loss deduction for the big_number shares of stock that were issued to them petitioners however have not established their ownership of the big_number shares of k c stock issued to petitioner’s father and petitioners are not entitled to the claimed sec_1244 ordinary_loss deduction with regard thereto in order to avoid the addition_to_tax for late filing of a tax_return taxpayers must prove that their failure_to_file timely was due to reasonable_cause and not to willful neglect sec_6651 469_us_241 81_tc_8 affd without published opinion sub nom knoll v commissioner 735_f2d_1370 9th cir sec_301_6651-1 proced admin regs petitioners present no argument to refute the sec_6651 late filing addition_to_tax and respondent’s determination is sustained under sec_6662 a penalty is imposed equal to percent of the portion of the underpayment that is attributable to a substantial_understatement_of_income_tax namely an understatement for a year in excess of percent of the amount required to be shown on the federal_income_tax return or dollar_figure sec_6662 petitioners present no credible argument as to the sec_6662 substantial_understatement_penalty and we sustain respondent’s imposition of this penalty to reflect the foregoing decision will be entered under rule
